           Case 1:20-cr-00006-PB Document 10 Filed 02/03/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                         No. 1:20-cr-00006-PB
                                       )
CHRISTOPHER CANTWELL                   )
_______________________________________)

                     ASSENTED-TO MOTION FOR PROTECTIVE ORDER

        On January 22, 2020, defendant Christopher Cantwell was charged by a federal grand

jury with extortionate interstate communications, in violation of 18 U.S.C. § 875(b), and

threatening interstate communications, in violation of 18 U.S.C. § 875(c). Defendant was

arrested the following day, on January 23, 2020, and the government’s initial Rule 16 disclosure

is due on February 6, 2020. For the reasons set forth below, the United States requests a

protective order limiting disclosure of discovery materials and limiting certain extrajudicial

statements.

        Discovery in this case includes reports, communications, photographs, pole camera

footage, and documents showing financial transactions. In addition, the underlying crimes

relates to defendant’s alleged attempt to obtain personal information for an individual using a

pseudonym so that defendant could “dox” 1 that person. Due to the sensitive nature of the

materials included in discovery and the nature of the charged offenses, the United States requests

that the Court enter an order directing that the defendant and the defense team maintain the

confidentiality of certain information provided in discovery.

        Accordingly, the United States requests that the Court issue a protective order directing

that:


1
  Dox” means to reveal a person’s personal information on the internet in an attempt to expose the person,
typically with malicious intent.
      Case 1:20-cr-00006-PB Document 10 Filed 02/03/20 Page 2 of 3



(A)   For purposes of this Order, the term “defense team” means defense counsel, defense

      counsel’s staff, and anyone directly engaged by defense counsel to assist in preparing

      and presenting a defense in this case, including expert witnesses, private

      investigators, and any other professional consultants participating in preparing the

      defense;

(B)   The discovery shall be used by the defendant and the defense team only as necessary

      to prepare and present a defense in this case;

(C)   Defense counsel shall provide copies of the discovery only to other members of the

      defense team and the defendant, except that defense counsel may show but not

      provide the defendant with copies of any photographs, images, or documents

      containing personal or identifying information related to the alleged victim or

      victim’s family;

(D)   The defense team and defendant shall not further disseminate documents or

      recordings provided in discovery or disclose to others the contents of the documents

      or recordings without further order of the Court;

(E)   The defense team may show copies of discovery (but not provide hard or electronic

      copies) to lay witnesses as necessary to prepare and present a defense in this case. To

      the extent not already redacted, the defense team shall redact all personal identifiable

      information related to witnesses, the alleged victim, or the victim’s family, defined in

      Rule 49.1(a) of the Federal Rules of Criminal Procedure, before showing discovery to

      a lay witness; and
            Case 1:20-cr-00006-PB Document 10 Filed 02/03/20 Page 3 of 3



   (F)      Defendant shall have no direct or indirect contact with any victim or witness,

            including but not limited to using names or identifying them by specific

            characteristics on social media or radio broadcast.

         Counsel for the government has conferred with counsel for the defendant on this motion,

and counsel assents to the attached proposed protective order at this time.

                                                      Respectfully submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


Date: February 3, 2020                                By:     /s/ Anna Krasinski
                                                             Anna Krasinski
                                                             John S. Davis
                                                             Assistant U.S. Attorneys
                                                             53 Pleasant Street, 4th Floor
                                                             Concord, NH 03301
                                                             (603) 225-1552
